                                 Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.1 Page 1 of 40


                                C.O. LAW, APC
                            1
                                Clark Ovruchesky, Esq. (SBN: 301844)
                            2   co@colawcalifornia.com
                                2404 Broadway, Suite 150
                            3
                                San Diego, California 92102
                            4   Telephone: (619) 356-8960
                                Facsimile: (619) 330-7610
                            5
                            6   OLYMPUS LAW CORPORATION
                            7
                                George C. Panagiotou, Esq. (SBN: 263172)
                                2404 Broadway, Suite 100
                            8   San Diego, CA 92102
                            9
                                Telephone: (858) 300-0033
                                Facsimile: (858) 408-2939
                           10
                           11   Attorneys for Plaintiff,
                                Juan R. Gutierrez
                           12
                                                    UNITED STATES DISTRICT COURT
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102




                                                  SOUTHERN DISTRICT OF CALIFORNIA
     C.O. LAW, APC




                           14
                                 JUAN R. GUTIERREZ,                        Case No.: '20CV1036 L    JLB
                           15
                                                                           COMPLAINT FOR DAMAGES
                           16                   Plaintiff,                 FOR VIOLATIONS OF:
                           17                          v.                    1.) THE FAIR CREDIT
                                                                                 REPORTING ACT, 15
                           18                                                    U.S.C. §§ 1681, ET SEQ.;
                                 DEPARTMENT STORES
                                                                                 AND
                           19    NATIONAL BANK, BANK OF
                                 AMERICA, N.A., CHASE BANK                   2.) CALIFORNIA
                           20                                                    CONSUMER CREDIT
                                 USA, N.A., AMERICAN EXPRESS
                                                                                 REPORTING AGENCIES
                           21    COMPANY, and EQUIFAX                            ACT, CAL. CIV. CODE §§
                                 INFORMATION SERVICES LLC,                       1785.1, ET SEQ.
                           22

                           23                   Defendants.                JURY TRIAL DEMANDED
                           24
                           25
                           26
                           27

                           28


                                COMPLAINT FOR DAMAGES                                         PAGE 1 OF 40
                                 Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.2 Page 2 of 40



                            1                                     INTRODUCTION
                            2   1.   The United States Congress has found the banking system is dependent upon
                            3        fair and accurate credit reporting. Inaccurate credit reports directly impair the
                            4        efficiency of the banking system, and unfair credit reporting methods
                            5        undermine the public confidence, which is essential to the continued
                            6        functioning of the banking system. Congress enacted the Fair Credit Reporting
                            7        Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and accurate reporting,
                            8        promote efficiency in the banking system, and protect consumer privacy. The
                            9        FCRA seeks to ensure consumer reporting agencies exercise their grave
                           10        responsibilities with fairness, impartiality, and a respect for the consumer’s
                           11        right to privacy because consumer reporting agencies have assumed such a vital
                           12        role in assembling and evaluating consumer credit and other information on
2404 BROADWAY, SUITE 150




                           13        consumers. The FCRA also imposes duties on the sources that provide credit
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14        information to credit reporting agencies, called “furnishers.”
                           15   2.   Plaintiff JUAN R. GUTIERREZ (“Plaintiff”), through his attorneys, brings
                           16        this lawsuit to challenge the actions of Defendants DEPARTMENT STORES
                           17        NATIONAL          BANK       (“DSNB,”        “Furnisher-Defendants,”            and
                           18        “Defendants”), BANK OF AMERICA, N.A. (“BANA,” “Furnisher-
                           19        Defendants,” and “Defendants”), CHASE BANK USA, N.A. (“CHASE,”
                           20        “Furnisher-Defendants,” and “Defendants”), AMERICAN EXPRESS
                           21        COMPANY (“AMEX,” “Furnisher-Defendants,” and “Defendants”) , and
                           22        EQUIFAX INFORMATION SERVICES LLC(“EQUIFAX,” the “Credit
                           23        Bureau,” or “Defendants”) with regard to Defendants’ reporting of erroneous
                           24        negative and derogatory reports to Plaintiff’s credit report, as that term is
                           25        defined by 15 U.S.C. § 1681a(g) and Defendant’s failure to correct such, which
                           26        Defendant knew or should have known was erroneous and which caused
                           27        Plaintiff damages.
                           28


                                COMPLAINT FOR DAMAGES                                                 PAGE 2 OF 40
                                 Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.3 Page 3 of 40



                            1   3.   Plaintiff makes these allegations on information and belief, with the exception
                            2        of allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff
                            3        alleges on personal knowledge.
                            4   4.   While many violations are described below with specificity, this Complaint
                            5        alleges violations of the statutes cited in their entirety.
                            6   5.   Unless otherwise stated, all the conduct engaged in by Defendants occurred in
                            7        California.
                            8   6.   Any violations by Defendants were knowing and intentional, and Defendants
                            9        did not maintain procedures reasonably adapted to avoid any such violation.
                           10   7.   Unless otherwise indicated, the use of any Defendants’ names in this Complaint
                           11        includes all agents, employees, officers, members, directors, heirs, successors,
                           12        assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
2404 BROADWAY, SUITE 150




                           13        that Defendant named.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14                                  JURISDICTION AND VENUE
                           15   8.   Jurisdiction of this Court arises pursuant to 28 U.S.C. §1331; 15 U.S.C. §
                           16        1681p; and, 28 U.S.C. § 1367 for supplemental state law claims.
                           17   9.   This action arises out of Defendants’ violations of (i) the Fair Credit Reporting
                           18        Act, 15 U.S.C. §§ 1681 et seq. (“FCRA”) and (ii) the California Consumer
                           19        Credit Reporting Agencies Act, Cal. Civ. Code §§ 1785.1. et seq. (“CCRAA”).
                           20   10. The Court has personal jurisdiction over Defendants as Defendants conduct
                           21        business within the State of California and have purposefully availed
                           22        themselves of the laws and markets of the State of California and this district.
                           23   11. Venue is proper in the United States District Court, Southern District of
                           24        California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff
                           25        resides in the County of San Diego, State of California, which is within this
                           26        judicial district; (ii) the conduct complained of herein occurred within this
                           27        judicial district; and, (iii) Defendant conducted business within this judicial
                           28        district at all times relevant.


                                COMPLAINT FOR DAMAGES                                                  PAGE 3 OF 40
                                 Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.4 Page 4 of 40



                            1                                         PARTIES
                            2   12. Plaintiff is a natural person who resides in the City of San Diego, County of San
                            3       Diego, in the State of California. In addition, Plaintiff is a “consumer” as that
                            4       term is defined by: Cal. Civ. Code § 1785.3(b) and 15 U.S.C. § 1681a(c).
                            5   13. Defendant CHASE is a corporation, whose primary corporate address is in the
                            6       City of Wilmington, in the State of Delaware, and is authorized to do business
                            7       in the State of California.
                            8   14. Defendant AMEX is a corporation, whose primary corporate address is in the
                            9       City of New York, in the State of New York, and is authorized to do business
                           10       in the State of California.
                           11   15. Defendant DSNB is a corporation, whose primary corporate address is in the
                           12       City of Sioux Falls, in the State of South Dakota, and is authorized to do
2404 BROADWAY, SUITE 150




                           13       business in the State of California.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   16. Defendant BANA is a corporation whose primary corporate address is in the
                           15       State of Texas, and is authorized to do business in the State of California.
                           16   17. Defendant EQUIFAX is a corporation whose primary corporate address is in
                           17       the City of Atlanta, in the State of Georgia, and is authorized to do business in
                           18       the State of California.
                           19   18. Furnisher-Defendants are each a furnisher of information as contemplated by
                           20       FCRA sections 1681s-2(a) & (b), which regularly and in the ordinary course of
                           21       business furnishes information to one or more consumer reporting agencies
                           22       about consumer transactions or experiences with any consumer.
                           23   19. Plaintiff is informed and believes, and thereon alleges, that Furnisher-
                           24       Defendants in the ordinary course of business, regularly, on behalf of
                           25       themselves or others, engage in “debt collection” as that term is defined by
                           26       California Civil Code § 1788.2(b), and are each therefore a “debt collector” as
                           27       that term is defined by California Civil Code § 1788.2(c).
                           28


                                COMPLAINT FOR DAMAGES                                               PAGE 4 OF 40
                                    Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.5 Page 5 of 40



                            1   20. EQUIFAX is a “consumer reporting agency” as that term is defined by 15
                            2          U.S.C. § 1681a(f) and Cal. Civ. Code § 1785.3.
                            3   21. The causes of action herein also pertain to Plaintiff’s “consumer [credit] report”
                            4          as that term is defined by 15 U.S.C. § 1681a(d)(1) and Cal. Civ. Code §
                            5          1785.3(c), in that inaccurate credit information was reported by Defendants
                            6          regarding specific transactions and/or experiences pertaining to Plaintiff and
                            7          Plaintiff’s credit worthiness, credit standing, and credit capacity. Such credit
                            8          information was used or was expected to be used, or collected in whole or in
                            9          part, for the purposes of serving as a factor in establishing Plaintiff’s eligibility
                           10          for, among other things, credit to be used primarily for personal, family,
                           11          household and employment purposes.
                           12                                     GENERAL ALLEGATIONS
                                22. At all times relevant to this matter, Plaintiff was an individual residing within
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14          the State of California.
                           15   23. Furthermore, Defendant conducted business within the State of California at all
                           16          times relevant.
                           17   24. On or about September 11, 2019, Plaintiff filed for a no-asset Chapter 7
                           18          bankruptcy in the United States Bankruptcy Court for the Southern District of
                           19          California in San Diego. Plaintiff’s case was assigned Case Number 19-05467
                           20          (the “Bankruptcy”).1
                           21   25. Plaintiff’s Bankruptcy successfully discharged on December 10, 2019, and
                           22          Plaintiff’s accounts and debts with Furnisher-Defendants were included in
                           23          Plaintiff’s discharge.
                           24   26. However, Furnisher-Defendants reported or caused to be reported inaccurate
                           25          information after the Bankruptcy was filed and discharged on Plaintiff’s credit
                           26          reports.
                           27   1
                                  The District Court has discretion to take judicial notice of the documents
                           28   electronically filed in the bankruptcy case. See, Atwood v. Chase Manahttan Mortg.
                                Co. (In re Atwood), 293 B.R. 227, 233 n.9 (B.A.P. 9th Cir.2003).

                                COMPLAINT FOR DAMAGES                                                     PAGE 5 OF 40
                                    Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.6 Page 6 of 40



                            1   27. The Consumer Data Industry Association’s (“CDIA”) Metro 2 format is the
                            2          credit industry’s standardized, objective reporting format used by furnishers to
                            3          provide information about consumer accounts to consumer reporting agencies.2
                            4   28. Upon information and belief, Defendants have adopted the Metro 2 Format
                            5          Manual as its standard instruction book in respect to credit reporting.
                            6   29. The CII status field is a critical field for consumers and directly relates to and
                            7          impacts a consumer’s credit worthiness.
                            8   30. CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been discharged.
                            9   31. The lack of an accurate reporting of the CII field makes it appear that a
                           10          consumer has not addressed outstanding debt obligations through the
                           11          bankruptcy process.
                           12   32. The lack of an accurate reporting of the CII field also suggests that creditors are
2404 BROADWAY, SUITE 150




                           13          free to collect against a consumer per their pre-bankruptcy contract terms,
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14          which is inaccurate and materially misleading due to the effect of the
                           15          bankruptcy orders, such as the automatic stay of section 362 of Title 11, that
                           16          exist to prevent post-petition collection activity, and the discharge order which
                           17          enjoins post-discharge collection upon any in personam liability for a claim.
                           18   33. Accordingly, failure to report the correct CII indicator would prompt those
                           19          making credit decisions to draw a more negative inference regarding a
                           20          consumer’s credit worthiness.
                           21   ///
                           22   ///
                           23   ///
                           24   ///
                           25   ///
                           26
                                2
                           27    See Consumer Financial Protection Bureau, Key Dimensions and Processes in the
                                U.S.           Credit       Reporting        System,         available        at:
                           28
                                http://files.consumerfinance.gov/f/201212_cfpb_credit-reporting-white-paper.pdf

                                COMPLAINT FOR DAMAGES                                                  PAGE 6 OF 40
                                    Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.7 Page 7 of 40



                            1   34. Once a Chapter 7 Bankruptcy is successfully completed, furnishers for
                            2          unsecured accounts included in the bankruptcy, including Furnisher-
                            3          Defendants’ accounts, are instructed to report the CII status as
                            4          “Discharged/completed through BK Chapter 7”, report “Current Balance”,
                            5          “Scheduled Monthly Payment Amount”, and “Amount Past Due” as “Zero”
                            6          (i.e. $0), and report “D”, i.e. “no data”, in the “Payment History” section.
                            7   35. Moreover, as a result of a major class action settlement in 2008, the three
                            8          nationwide CRAs, including Equifax, have been required to revise their
                            9          procedures as to how they report debts discharged in a chapter 7 bankruptcy.3
                           10          The settlements essentially reverse the presumption of non-dischargeability that
                           11          the CRAs had been applying to chapter 7 bankruptcies. They require the CRAs
                           12          to treat all prebankruptcy debts as discharged, unless furnishers provide
2404 BROADWAY, SUITE 150




                           13          information showing that a debt was excludable from discharge. The CRAs are
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14          to no longer report as charged off or placed in collection debts that in fact have
                           15          been discharged in bankruptcy.
                           16   36. These procedures rely on the fact that furnishers are contractually obligated to
                           17          report debts with codes that correspond to the major categories of non-
                           18          dischargeable debt (that is, student loans, unpaid taxes, domestic support
                           19          obligations, and debts subject to reaffirmation agreements). Using what is
                           20          termed an “Agreed Bankruptcy Coding,” the CRAs are to set to zero the stated
                           21          balance owed for other debts—those that usually are dischargeable—and show
                           22          them as having been discharged. This whole process is easily automated
                           23          because the CRAs normally can ascertain from the information in their own
                           24
                                3
                           25    White v. EQUIFAX Info. Solutions, Inc., Case No. CV 05-01070 (C.D. Cal. Aug.
                                19, 2008) (lead case number); White v. Equifax Info. Serv., L.L.C., Case. No. CV
                           26   05-7821 (C.D. Cal. Aug. 19, 2008); White v. Trans Union, L.L.C., Case No. CV 05-
                           27   1073 (Aug. 19, 2008); Hernandez v. Equifax Info. Serv., L.L.C., Case. No. CV 06-
                                3924 (C.D. Cal. Aug. 19, 2008).
                           28


                                COMPLAINT FOR DAMAGES                                                   PAGE 7 OF 40
                                    Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.8 Page 8 of 40



                            1          credit files when a consumer’s prebankruptcy debt has not in fact been
                            2          discharged.
                            3   37. These revised procedures and assumptions were applied both retroactively and
                            4          prospectively. With respect to current credit files, the three major CRAs were
                            5          directed to retroactively “scrub” existing data to remove improper tradelines
                            6          and civil judgments.
                            7   38. Despite this reform, there continue to be problems with improper reporting of
                            8          discharged debts, including allegations that creditors have deliberately engaged
                            9          in the practice in order to pressure debtors to pay off discharged debts, and even
                           10          refusals to correct the reporting after being requested to do so by the debtor.4
                           11          Indeed, the frequency of cases in which debtors had complained of the failure
                           12          to properly report accounts included in bankruptcy has led one court to observe
2404 BROADWAY, SUITE 150




                           13          the “sheer number of such cases may suggest that some creditors are
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14          systematically taking such action in an effort to diminish the value of a
                           15          discharge in bankruptcy.”5
                           16   39. However, despite this knowledge Furnisher-Defendants consistently followed
                           17          faulty and deceptive procedures in their credit reporting practices for post-
                           18          bankruptcy consumers like Plaintiff, EQUIFAX has continued to fail to adopt
                           19          reasonable procedures to eliminate the reporting errors that it knew or should
                           20          have reasonably been aware of.
                           21
                                4
                                  See, e.g., Belton v. GE Capital Consumer Lending (In re Belton), 2014 WL
                           22   5819586 (Bankr. S.D.N.Y. Nov. 10, 2014). See also Jessica Silver Greenberg, Debts
                           23   Canceled by Bankruptcy Still Mar Consumer Credit Scores, N.Y. Times, Nov. 12,
                                2014. Keil v. Equifax Info. Serv., 2014 WL 4477610 (N.D. Cal. Sept. 10, 2014) (in
                           24   response to debtor’s dispute, credit union stated its policy was to report all charged-
                           25   off debts as unpaid, irrespective of bankruptcy discharge); In re Haynes, 2014 WL
                                3608891 (Bankr. S.D.N.Y. July 22, 2014) (debtor alleged that creditor refused his
                           26   request to remove charge-off notation from account discharged in bankruptcy).
                                5
                           27     Norman v. Applied Card Sys. (In re Norman), 2006 WL 2818814 (Bankr. M.D.
                                Ala. Sept. 29, 2006).
                           28


                                COMPLAINT FOR DAMAGES                                                   PAGE 8 OF 40
                                    Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.9 Page 9 of 40



                            1   40. Moreover, EQUIFAX reported the Bankruptcy in the “Public Records” section
                            2          of their credit report for Plaintiff at all times relevant, including the filing and
                            3          discharge date. This further bolsters the claim that EQUIFAX failed to adopt
                            4          reasonable procedures to ensure maximum possible accuracy because
                            5          Furnisher-Defendants’ accounts reported as being opened prior to the filing of
                            6          the Bankruptcy.
                            7   41. The FCRA imposes obligations on CRAs relating to consumers who have filed
                            8          petitions for bankruptcy that require such CRAs to report the particular chapter
                            9          of Title 11 under which the petition was filed and that limit the amount of time
                           10          they may report bankruptcy information to a maximum of ten years. 15 U.S.C.
                           11          §§ 1681c. Nothing in this statutory provision of the FCRA suggests that there
                           12          is an exception to a CRAs standard obligation to employ reasonable procedures
                                       to ensure maximum possible accuracy for bankruptcy-related information.6
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   42. Accordingly, EQUIFAX’s conduct was willful and reckless disregard of their
                           15          rights and obligations under the FCRA.
                           16   43. As explained in more detail below, Defendants failed to reference the
                           17          bankruptcy filing and discharge in the “CII” credit reporting field in Plaintiff’s
                           18          EQUIFAX Credit Report in respect to Furnisher-Defendants’ accounts
                           19          successfully discharged through Plaintiff’s Chapter 7 Bankruptcy.
                           20   ///
                           21   ///
                           22
                                6
                           23     See also 16 C.F.R. 600 app. § 607(3)(A)(6); id. § 607(3)(F)(2) (“[A] consumer
                                reporting agency may include delinquencies on debts discharged in bankruptcy in
                           24   consumer reports, but must accurately note the status of the debt (e.g., discharged,
                           25   voluntarily repaid).”); id. § 607(3)(F)(1) (“A consumer reporting agency must
                                employ reasonable procedures to keep its file current on past due accounts (e.g., by
                           26   requiring its creditors to notify the credit bureau when a previously past due account
                           27   has been paid or discharged in bankruptcy)[.]”). White v. Trans Union, LLC, 462 F.
                                Supp. 2d 1079, 1082 (C.D. Cal. 2006).
                           28


                                COMPLAINT FOR DAMAGES                                                    PAGE 9 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.10 Page 10 of 40



                            1   44. Instead, Defendants reported that the current (pay) status of the debts were
                            2       delinquent, “Charged Off” i.e. still legally collectable, “Past Due”, or otherwise
                            3       still   legally   owed   in   their   pre-Bankruptcy    form   as   opposed     to
                            4       “Discharged/included in Bankruptcy” with a $0 balance.
                            5   45. The failure to report the correct status of “Discharged in Bankruptcy”
                            6       inaccurately and misleadingly suggested that Plaintiff still has a personal legal
                            7       responsibility to pay the alleged debts to Furnisher-Defendants, which is the
                            8       opposite effect of receiving a Chapter 7 bankruptcy discharge.
                            9   46. Furnishers utilizing the Metro 2 reporting standard correctly is crucial because
                           10       the Metro 2 system creates a uniform standard for the meaning given to each
                           11       field provided, which fosters consistency in how furnishers formulate data to
                           12       report to the credit bureaus, which ultimately leads to objective credit
2404 BROADWAY, SUITE 150




                           13       evaluations and scores for consumers.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   47. Moreover, the FCRA and CCRAA impose no requirement or mandate that a
                           15       furnisher provide any information to a consumer reporting agency. Indeed, the
                           16       CDIA has repeatedly noted that the act of furnishing information to a consumer
                           17       reporting agency is completely voluntary.7
                           18   48. Because credit reporting is a voluntary act, Defendants’ deviation from the
                           19       Metro 2 format instructions—the industry standard and their respective chosen
                           20       method of reporting—constitutes an inaccurate or misleading statement. This is
                           21       because those making credit decisions, who would expect that furnishers like
                           22       Furnisher-Defendants would adhere to the Metro 2 format, would view the
                           23       reporting of accounts included in the Bankruptcy in their delinquent pre-
                           24       bankruptcy form more negatively than if the accounts reported accurately.
                           25
                                7
                            •     See, e.g., Credit Reports: Consumers’ Ability to Dispute and Change Inaccurate
                           26   Information: Hearing Before the H. Comm. on Fin. Serv., 110 Congr. 50 (2007)
                           27   (written statement of Stuart Pratt, President and CEO, Consumer Data Industry
                                Association) (“not a single one of the more than 18,000 data furnishers has to provide
                           28
                                a single record of data to our members”).

                                COMPLAINT FOR DAMAGES                                               PAGE 10 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.11 Page 11 of 40



                            1   49. In respect to their FCRA investigation, Plaintiff alleges Furnisher-Defendants,
                            2         rather than train its employees how to properly review and investigate disputes,
                            3         are generally expected to simply confirm whatever information being reported
                            4         is accurate, rather than conducting an actual reasonable investigation.
                            5   50. Similarly, Plaintiff alleges EQUIFAX has a policy of simply parroting whatever
                            6         information is provided by furnishers rather than conducting reasonable
                            7         reinvestigations under the FCRA and CCRAA.
                            8   51. This is because the investigation and reinvestigations conducted by the
                            9         Defendants occur in a hurried, conveyor-belt styled atmosphere in which
                           10         dispute operators are under pressure to process disputes quickly to meet
                           11         production quotas. This atmosphere is conducive to a speed-minded dispute
                           12         operator failing to consider, or not looking for, information that is relevant to
2404 BROADWAY, SUITE 150




                           13         the consumer’s dispute.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   52. Such conduct by Defendants is willful and reckless.
                           15   53. Furthermore, the EQUIFAX’s policies and procedures for maintaining and
                           16         operating their internal databases were not reasonable, because they continued
                           17         reporting patently inaccurate and materially misleading information after
                           18         Plaintiff formally disputed the reporting. Accordingly, EQUIFAX failed to
                           19         follow reasonable procedures to assure maximum possible accuracy of the
                           20         information concerning Plaintiff and violated 15 U.S.C. § 1681e(b) and Cal.
                           21         Civ. Code §1785.14(b).
                           22   54. As a direct and proximate result of the derogatory information furnished and
                           23         reported by Defendants, Plaintiff has sustained actual damages including
                           24         emotional distress, humiliation, embarrassment, anxiety, loss of sleep,
                           25         defamation of character, pain and suffering, was impeded in seeking necessary
                           26         products and services from vendors, and damages to his credit rating.
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                                PAGE 11 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.12 Page 12 of 40



                            1   55. As a further direct and proximate result of Defendants’ acts stated herein,
                            2       Plaintiff has spent many hours and associated costs reviewing credit reports,
                            3       disputing the incorrect information furnished by Defendants via certified mail,
                            4       and incurred attorneys’ fees and such further expenses in an amount to be
                            5       determined at trial.
                            6   56. This has made Plaintiff unable and therefore averse to apply for credit because
                            7       his credit score remains extremely low.
                            8   57. Plaintiff has also refrained from obtaining further credit knowing that
                            9       Defendants’ inaccurate reporting is appearing on his credit report.
                           10   58. This chilling effect has precluded Plaintiff from benefiting from Plaintiff’s
                           11       improving credit.
                           12   59. This chilling effect has also precluded Plaintiff from improving Plaintiff’s
2404 BROADWAY, SUITE 150




                           13       credit further by establishing new positive accounts.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   60. This inability has further exacerbated Plaintiff’s frustration with Defendants
                           15       since Plaintiff already made the difficult decision to file a bankruptcy in the first
                           16       place.
                           17   61. Defendants’ continued negative reporting has forced Plaintiff to unfairly suffer
                           18       the burdens of a bankruptcy without any of the associated, and expected,
                           19       benefits.
                           20   62. Namely, Plaintiff has been precluded from the fresh start that Plaintiff so
                           21       desperately desires.
                                                                DSNB
                           22
                                      INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION
                           23              RE: ACCOUNT NO.: 702127133749* (THE “ACCOUNT”)
                           24   63. In an EQUIFAX Credit Report dated February 17, 2020, DSNB reported the
                           25       following inaccurate, misleading, and derogatory information for the above-
                           26       referenced account number:
                           27           • Status: Account Charged Off
                           28


                                COMPLAINT FOR DAMAGES                                                 PAGE 12 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.13 Page 13 of 40



                            1   64. There was also no notation, status update, or any other indication in the tradeline
                            2        as it was reported to EQUIFAX that this Account was included in or discharged
                            3        in Plaintiff’s Bankruptcy.
                            4   65. It was inaccurate and materially misleading for DSNB to report the above
                            5        derogatory delinquencies related to Plaintiff’s pre-Bankruptcy obligations after
                            6        September 2019, because Plaintiff filed for Bankruptcy on September 11, 2019,
                            7        at which point the automatic stay went into effect and severed DSNB’s ability
                            8        to enforce Plaintiff’s purported pre-Bankruptcy obligations against Plaintiff
                            9        personally in their pre-bankruptcy form.
                           10   66. The “Charge Off” and past due status notations by DSNB post-discharge
                           11        inaccurately and misleadingly suggested (to potential creditors) that Plaintiff
                           12        was still legally liable to repay the alleged debt, incurred new debt during the
2404 BROADWAY, SUITE 150




                           13        Bankruptcy, or that Plaintiff reaffirmed the debt notwithstanding the discharge
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14        because DSNB’s reporting deviated from Metro 2 reporting instructions in
                           15        these respects.
                           16   67. However, Plaintiff did not incur new debt with DSNB during the Bankruptcy
                           17        proceeding or reaffirm the Account in the Bankruptcy. Plaintiff’s debt with
                           18        DSNB was discharged in the Bankruptcy.
                           19   68. Accordingly, pursuant to the terms of the Bankruptcy Orders and the Metro 2
                           20        reporting standards discussed, it was inaccurate and materially misleading for
                           21        DSNB to report delinquencies following Plaintiff’s Bankruptcy filing and
                           22        discharge.
                           23   69. The Bankruptcy Court confirmed that Plaintiff successfully completed the
                           24        Bankruptcy and entered a Discharge Order on December 10, 2019. DSNB
                           25        received notice of the successful discharge through the Bankruptcy Noticing
                           26        Center on or about December 10, 2019 by first class mail through the
                           27        Bankruptcy Noticing Center.
                           28


                                COMPLAINT FOR DAMAGES                                                PAGE 13 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.14 Page 14 of 40



                            1   70. Moreover, DSNB accurately reported the Account as being discharged in the
                            2         Bankruptcy on Plaintiff’s TransUnion and Experian credit reports during the
                            3         same reporting timeframe yet decided to inaccurately report on Plaintiff’s
                            4         EQUIFAX credit report.
                            5   71. Rather than using the bankruptcy information sent specifically to DSNB to
                            6         accurately update Plaintiff’s Account on Plaintiff’s EQUIFAX Credit Report,
                            7         which DSNB knew or should have known existed, DSNB continued reporting
                            8         inaccurately on Plaintiff’s credit reports.
                            9   72. Therefore, DSNB’s inaccurate, materially misleading, and negative reporting
                           10         of the Debt in light of their knowledge of the Bankruptcy was willful.
                           11   73. Through this conduct, DSNB violated Cal. Civ. Code § 1785.25(a) by
                           12         furnishing information to EQUIFAX that DSNB knew or should known was
2404 BROADWAY, SUITE 150




                           13         inaccurate and materially misleading.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   74. Alternatively, upon information and belief, DSNB properly reported the
                           15         Account’s status as “Included/Discharged through Bankruptcy” immediately
                           16         following Plaintiff’s Bankruptcy. However, EQUIFAX unilaterally and
                           17         inaccurately reported a status of “Charged Off” following Plaintiff’s
                           18         Bankruptcy discharge, despite DSNB instructing EQUIFAX to report the status
                           19         of the same Account as “Included/Discharged through Bankruptcy”.
                           20   75. Accordingly, EQUIFAX failed to follow reasonable procedures to assure
                           21         maximum possible accuracy of the information concerning Plaintiff and
                           22         violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                           23   76. On or about March 2020, Plaintiff disputed DSNB’s reported information
                           24         regarding the Account pursuant to 15 U.S.C. § 1681I(a)(2) by notifying
                           25         EQUIFAX, in writing, of the incorrect and inaccurate credit information
                           26         furnished by DSNB.
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                              PAGE 14 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.15 Page 15 of 40



                            1   77. Specifically, Plaintiff sent a letter, via certified mail, to EQUIFAX (the
                            2       “Dispute Letter”), requesting the above inaccurate information be deleted
                            3       pursuant to Plaintiff’s Bankruptcy Discharge and corresponding Metro 2
                            4       instructions. The letter specified the status should report as “discharged through
                            5       bankruptcy” or the equivalent, no balance owing, and no scheduled payment
                            6       due.
                            7   78. The Dispute Letter further requested that the EQUIFAX and DSNB:
                            8          • Immediately delete the disputed derogatory information from my credit
                            9              report and update my credit report accordingly.
                           10          • If you do not immediately correct the disputed information on my credit
                           11              report, please include the “Consumer Dispute” section above as my
                           12              dispute statement for this account on my credit report.
                                79. Upon information and belief, EQUIFAX timely notified DSNB of Plaintiff’s
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       dispute, but they both continued reporting inaccurate, derogatory information.
                           15   80. DSNB was required to conduct a reasonable investigation into this specific
                           16       account on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-
                           17       2(b)(1)(A).
                           18   81. EQUIFAX was required to conduct a reasonable reinvestigation of Plaintiff’s
                           19       dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.
                           20   82. On or about April 2020, Plaintiff received an updated copy of his credit report
                           21       from EQUIFAX.
                           22   83. On or about April 2020, Plaintiff received notification from EQUIFAX that
                           23       they received notice of Plaintiff’s dispute pursuant to 15 U.S.C. § 1681i(a)(6)
                           24       and were providing the results of their (re)investigation.
                           25   84. DSNB and EQUIFAX continued to report the following inaccurate and
                           26       derogatory information on Plaintiff’s credit with respect to the Account:
                           27          • Status: Account Charged Off
                           28


                                COMPLAINT FOR DAMAGES                                                PAGE 15 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.16 Page 16 of 40



                            1   85. Once again, there was no notation, status update, or any other indication in the
                            2         tradeline that this Account was discharged in Plaintiff’s Bankruptcy.
                            3   86. EQUIFAX did not provide notice to Plaintiff that her dispute was “frivolous or
                            4         irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3).
                            5   87. Upon information and belief, EQUIFAX’s reinvestigation was not reasonable.
                            6         More specifically, EQUIFAX should have discovered from its records,
                            7         including Plaintiff’s official dispute letter, that the information DSNB was
                            8         reporting was inaccurate and materially misleading. EQUIFAX could have
                            9         easily ascertained that the DSNB account had no further obligation owed on it
                           10         by reviewing the publicly available and accessible bankruptcy records
                           11         discussed above, consulting the Metro 2 guidelines for bankruptcy accounts
                           12         delineated above, or contacting Plaintiff for more information. Instead, upon
2404 BROADWAY, SUITE 150




                           13         information and belief, EQUIFAX conducted a superficial “reinvestigation”
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         and merely doubled-down on their inaccurate reporting. This has continued to
                           15         hurt Plaintiff’s credit standing.
                           16   88. Moreover, EQUIFAX reported the Bankruptcy in its “Public Records” section
                           17         of Plaintiff’s credit report, and reflected that the Bankruptcy was filed in
                           18         September 2019 and discharged in December 2019. Therefore, EQUIFAX had
                           19         notice of the Bankruptcy.
                           20   89. No other bankruptcies reported in the “Public Records” section of Plaintiff’s
                           21         EQUIFAX report.
                           22   90. However, even with notice of the Bankruptcy filing and discharge, EQUIFAX
                           23         allowed DSNB to report the above inaccurate information despite their
                           24         obligations under the White v. EQUIFAX Info Solutions, Inc. et al. class action
                           25         settlement terms discussed above.
                           26   ///
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                              PAGE 16 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.17 Page 17 of 40



                            1   91. Rather than using the publicly available bankruptcy information EQUIFAX
                            2       knew or should have known existed, EQUIFAX chose to allow DSNB to
                            3       continue reporting inaccurately on Plaintiff’s credit reports, while the same
                            4       account was reported correctly by TransUnion and Experian.
                            5   92. Therefore, EQUIFAX’s inaccurate and negative reporting of the Debt in light
                            6       of their knowledge of the Bankruptcy was willful.
                            7   93. Accordingly, EQUIFAX failed to follow reasonable procedures to assure
                            8       maximum possible accuracy of the information concerning Plaintiff and
                            9       violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                           10   94. Such conduct by EQUIFAX is willful and reckless.
                           11   95. Accordingly, EQUIFAX failed to conduct a reasonable reinvestigation of
                           12       Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
2404 BROADWAY, SUITE 150




                           13       §1785.16.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   96. Further, EQUIFAX failed to follow reasonable procedures to assure maximum
                           15       possible accuracy of the information concerning Plaintiff and violated 15
                           16       U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                           17   97. Upon information and belief, DSNB’s investigation was also not reasonable.
                           18       More specifically, DSNB should have discovered from its records, including
                           19       Plaintiff’s official dispute letters, that the information DSNB was reporting was
                           20       inaccurate and materially misleading. Specifically, DSNB could have simply
                           21       reviewed the bankruptcy records discussed above and received by DSNB and
                           22       recognized that their reporting of a “Charge Off” status following the
                           23       Bankruptcy was inaccurate, misleading, and outdated.
                           24   98. DSNB should have also consulted the Metro 2 guidelines for bankruptcy
                           25       accounts delineated above to confirm that the proper status following the
                           26       Bankruptcy was “Discharged through Bankruptcy.”
                           27   99. Accordingly, DSNB failed to conduct a reasonable investigation with respect
                           28       to the disputed information as required by 15 U.SC. § 1681s-2(b) by:


                                COMPLAINT FOR DAMAGES                                              PAGE 17 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.18 Page 18 of 40



                            1              a. Failing to remove all of the disputed and incorrect information;
                            2              b. Failing to update Plaintiff’s Account (history); and
                            3              c. Failing to notate, as required, Plaintiff’s dispute.
                            4   100. Through this conduct, DSNB has violated Cal. Civ. Code § 1785.25(a) by
                            5         furnishing information to EQUIFAX, i.e. a consumer reporting agency, that
                            6         DSNB knew or should known was inaccurate and materially misleading.
                            7   101. DSNB and EQUIFAX failed to review all relevant information provided by
                            8         Plaintiff in the dispute to EQUIFAX as required by and in violation of 15 U.SC.
                            9         § 1681s-2(b)(1)(B).
                           10   102. Due to DSNB and EQUIFAX’s failure to reasonably (re)investigate, they each
                           11         further failed to correct and update Plaintiff’s information as required by 15
                           12         U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
2404 BROADWAY, SUITE 150




                           13         information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   103. Plaintiff’s efforts to correct DSNB and EQUIFAX’s erroneous and negative
                           15         reporting of the Debt by communicating Plaintiff’s dispute with DSNB and
                           16         EQUIFAX were fruitless.
                           17   104. DSNB and EQUIFAX’s continued inaccurate and negative reporting of the
                           18         Debt in light of its knowledge of the actual error was willful.
                           19   105. DSNB and EQUIFAX’s failure to correct the previously disclosed inaccuracies
                           20         on Plaintiff’s credit report was intentional and in reckless disregard of its duty
                           21         to refrain from reporting inaccurate information. Accordingly, DSNB and
                           22         EQUIFAX willfully and negligently failed to comply with its duty to
                           23         reasonably investigate Plaintiff’s dispute.
                           24   106. DSNB and EQUIFAX’s inaccurate and negative reporting damaged Plaintiff’s
                           25         creditworthiness.
                           26   ///
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                                   PAGE 18 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.19 Page 19 of 40



                            1   107. By inaccurately reporting account information relating to the Debt after notice
                            2        and confirmation of its errors, DSNB and EQUIFAX failed to take the
                            3        appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and
                            4        (E).
                                                               CHASE
                            5
                                      INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION
                            6              RE: ACCOUNT NO.: 426684123437* (THE “ACCOUNT”)
                            7   108. In an EQUIFAX Credit Report dated February 17, 2020, CHASE reported the
                            8        following inaccurate, misleading, and derogatory information for the above-
                            9        referenced account number:
                           10           • Status: Account Charged Off
                           11   109. There was also no notation, status update, or any other indication in the tradeline
                           12        as it was reported to EQUIFAX that this Account was included in or discharged
2404 BROADWAY, SUITE 150




                           13        in Plaintiff’s Bankruptcy.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   110. It was inaccurate and materially misleading for CHASE to report the above
                           15        derogatory delinquencies related to Plaintiff’s pre-Bankruptcy obligations after
                           16        September 2019, because Plaintiff filed for Bankruptcy on September 11, 2019,
                           17        at which point the automatic stay went into effect and severed CHASE’s ability
                           18        to enforce Plaintiff’s purported pre-Bankruptcy obligations against Plaintiff
                           19        personally in their pre-bankruptcy form.
                           20   111. The “Charge Off” and past due status notations by CHASE post-discharge
                           21        inaccurately and misleadingly suggested (to potential creditors) that Plaintiff
                           22        was still legally liable to repay the alleged debt, incurred new debt during the
                           23        Bankruptcy, or that Plaintiff reaffirmed the debt notwithstanding the discharge
                           24        because CHASE’s reporting deviated from Metro 2 reporting instructions in
                           25        these respects.
                           26   112. However, Plaintiff did not incur new debt with CHASE during the Bankruptcy
                           27        proceeding or reaffirm the Account in the Bankruptcy. Plaintiff’s debt with
                           28        CHASE was discharged in the Bankruptcy.


                                COMPLAINT FOR DAMAGES                                                PAGE 19 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.20 Page 20 of 40



                            1   113. Accordingly, pursuant to the terms of the Bankruptcy Orders and the Metro 2
                            2       reporting standards discussed, it was inaccurate and materially misleading for
                            3       CHASE to report delinquencies following Plaintiff’s Bankruptcy filing and
                            4       discharge.
                            5   114. The Bankruptcy Court confirmed that Plaintiff successfully completed the
                            6       Bankruptcy and entered a Discharge Order on December 10, 2019. CHASE
                            7       received notice of the successful discharge through the Bankruptcy Noticing
                            8       Center on or about December 10, 2019 by first class mail through the
                            9       Bankruptcy Noticing Center.
                           10   115. Moreover, CHASE accurately reported the Account as being discharged in the
                           11       Bankruptcy on Plaintiff’s TransUnion and Experian credit reports during the
                           12       same reporting timeframe yet decided to inaccurately report on Plaintiff’s
2404 BROADWAY, SUITE 150




                           13       EQUIFAX credit report.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   116. Rather than using the bankruptcy information sent specifically to CHASE to
                           15       accurately update Plaintiff’s Account on Plaintiff’s EQUIFAX Credit Report,
                           16       which CHASE knew or should have known existed, CHASE continued
                           17       reporting inaccurately on Plaintiff’s credit reports.
                           18   117. Therefore, CHASE’s inaccurate, materially misleading, and negative reporting
                           19       of the Debt in light of their knowledge of the Bankruptcy was willful.
                           20   118. Through this conduct, CHASE violated Cal. Civ. Code § 1785.25(a) by
                           21       furnishing information to EQUIFAX that CHASE knew or should known was
                           22       inaccurate and materially misleading.
                           23   119. Alternatively, upon information and belief, CHASE properly reported the
                           24       Account’s status as “Included/Discharged through Bankruptcy” immediately
                           25       following Plaintiff’s Bankruptcy. However, EQUIFAX unilaterally and
                           26       inaccurately reported a status of “Charged Off” following Plaintiff’s
                           27       Bankruptcy discharge, despite CHASE instructing EQUIFAX to report the
                           28       status of the same Account as “Included/Discharged through Bankruptcy”.


                                COMPLAINT FOR DAMAGES                                            PAGE 20 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.21 Page 21 of 40



                            1   120. Accordingly, EQUIFAX failed to follow reasonable procedures to assure
                            2       maximum possible accuracy of the information concerning Plaintiff and
                            3       violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                            4   121. On or about March 2020, Plaintiff disputed CHASE’s reported information
                            5       regarding the Account pursuant to 15 U.S.C. § 1681I(a)(2) by notifying
                            6       EQUIFAX, in writing, of the incorrect and inaccurate credit information
                            7       furnished by CHASE.
                            8   122. Specifically, Plaintiff sent a letter, via certified mail, to EQUIFAX (the
                            9       “Dispute Letter”), requesting the above inaccurate information be deleted
                           10       pursuant to Plaintiff’s Bankruptcy Discharge and corresponding Metro 2
                           11       instructions. The letter specified the status should report as “discharged through
                           12       bankruptcy” or the equivalent, no balance owing, and no scheduled payment
2404 BROADWAY, SUITE 150




                           13       due.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   123. The Dispute Letter further requested that the EQUIFAX and CHASE:
                           15           • Immediately delete the disputed derogatory information from my credit
                           16              report and update my credit report accordingly.
                           17           • If you do not immediately correct the disputed information on my credit
                           18              report, please include the “Consumer Dispute” section above as my
                           19              dispute statement for this account on my credit report.
                           20   124. Upon information and belief, EQUIFAX timely notified CHASE of Plaintiff’s
                           21       dispute, but they both continued reporting inaccurate, derogatory information.
                           22   125. CHASE was required to conduct a reasonable investigation into this specific
                           23       account on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-
                           24       2(b)(1)(A).
                           25   126. EQUIFAX was required to conduct a reasonable reinvestigation of Plaintiff’s
                           26       dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.
                           27   127. On or about April 2020, Plaintiff received an updated copy of his credit report
                           28       from EQUIFAX.


                                COMPLAINT FOR DAMAGES                                                PAGE 21 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.22 Page 22 of 40



                            1   128. On or about April 2020, Plaintiff received notification from EQUIFAX that
                            2       they received notice of Plaintiff’s dispute pursuant to 15 U.S.C. § 1681i(a)(6)
                            3       and were providing the results of their (re)investigation.
                            4   129. CHASE and EQUIFAX continued to report the following inaccurate and
                            5       derogatory information on Plaintiff’s credit with respect to the Account:
                            6           • Status: Account Charged Off
                            7   130. Once again, there was no notation, status update, or any other indication in the
                            8       tradeline that this Account was discharged in Plaintiff’s Bankruptcy.
                            9   131. EQUIFAX did not provide notice to Plaintiff that her dispute was “frivolous or
                           10       irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3).
                           11   132. Upon information and belief, EQUIFAX’s reinvestigation was not reasonable.
                           12       More specifically, EQUIFAX should have discovered from its records,
2404 BROADWAY, SUITE 150




                           13       including Plaintiff’s official dispute letter, that the information CHASE was
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       reporting was inaccurate and materially misleading. EQUIFAX could have
                           15       easily ascertained that the CHASE account had no further obligation owed on
                           16       it by reviewing the publicly available and accessible bankruptcy records
                           17       discussed above, consulting the Metro 2 guidelines for bankruptcy accounts
                           18       delineated above, or contacting Plaintiff for more information. Instead, upon
                           19       information and belief, EQUIFAX conducted a superficial “reinvestigation”
                           20       and merely doubled-down on their inaccurate reporting. This has continued to
                           21       hurt Plaintiff’s credit standing.
                           22   133. Moreover, EQUIFAX reported the Bankruptcy in its “Public Records” section
                           23       of Plaintiff’s credit report, and reflected that the Bankruptcy was filed in
                           24       September 2019 and discharged in December 2019. Therefore, EQUIFAX had
                           25       notice of the Bankruptcy.
                           26   134. No other bankruptcies reported in the “Public Records” section of Plaintiff’s
                           27       EQUIFAX report.
                           28


                                COMPLAINT FOR DAMAGES                                              PAGE 22 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.23 Page 23 of 40



                            1   135. However, even with notice of the Bankruptcy filing and discharge, EQUIFAX
                            2       allowed CHASE to report the above inaccurate information despite their
                            3       obligations under the White v. EQUIFAX Info Solutions, Inc. et al. class action
                            4       settlement terms discussed above.
                            5   136. Rather than using the publicly available bankruptcy information EQUIFAX
                            6       knew or should have known existed, EQUIFAX chose to allow CHASE to
                            7       continue reporting inaccurately on Plaintiff’s credit reports, while the same
                            8       account was reported correctly by TransUnion and Experian.
                            9   137. Therefore, EQUIFAX’s inaccurate and negative reporting of the Debt in light
                           10       of their knowledge of the Bankruptcy was willful.
                           11   138. Accordingly, EQUIFAX failed to follow reasonable procedures to assure
                           12       maximum possible accuracy of the information concerning Plaintiff and
2404 BROADWAY, SUITE 150




                           13       violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   139. Such conduct by EQUIFAX is willful and reckless.
                           15   140. Accordingly, EQUIFAX failed to conduct a reasonable reinvestigation of
                           16       Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
                           17       §1785.16.
                           18   141. Further, EQUIFAX failed to follow reasonable procedures to assure maximum
                           19       possible accuracy of the information concerning Plaintiff and violated 15
                           20       U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                           21   142. Upon information and belief, CHASE’s investigation was also not reasonable.
                           22       More specifically, CHASE should have discovered from its records, including
                           23       Plaintiff’s official dispute letters, that the information CHASE was reporting
                           24       was inaccurate and materially misleading. Specifically, CHASE could have
                           25       simply reviewed the bankruptcy records discussed above and received by
                           26       CHASE and recognized that their reporting of a “Charge Off” status following
                           27       the Bankruptcy was inaccurate, misleading, and outdated.
                           28


                                COMPLAINT FOR DAMAGES                                            PAGE 23 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.24 Page 24 of 40



                            1   143. CHASE should have also consulted the Metro 2 guidelines for bankruptcy
                            2       accounts delineated above to confirm that the proper status following the
                            3       Bankruptcy was “Discharged through Bankruptcy.”
                            4   144. Accordingly, CHASE failed to conduct a reasonable investigation with respect
                            5       to the disputed information as required by 15 U.SC. § 1681s-2(b) by:
                            6            a. Failing to remove all of the disputed and incorrect information;
                            7            b. Failing to update Plaintiff’s Account (history); and
                            8            c. Failing to notate, as required, Plaintiff’s dispute.
                            9   145. Through this conduct, CHASE has violated Cal. Civ. Code § 1785.25(a) by
                           10       furnishing information to EQUIFAX, i.e. a consumer reporting agency, that
                           11       CHASE knew or should known was inaccurate and materially misleading.
                           12   146. CHASE and EQUIFAX failed to review all relevant information provided by
2404 BROADWAY, SUITE 150




                           13       Plaintiff in the dispute to EQUIFAX as required by and in violation of 15 U.SC.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       § 1681s-2(b)(1)(B).
                           15   147. Due to CHASE and EQUIFAX’s failure to reasonably (re)investigate, they each
                           16       further failed to correct and update Plaintiff’s information as required by 15
                           17       U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
                           18       information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                           19   148. Plaintiff’s efforts to correct CHASE and EQUIFAX’s erroneous and negative
                           20       reporting of the Debt by communicating Plaintiff’s dispute with CHASE and
                           21       EQUIFAX were fruitless.
                           22   149. CHASE and EQUIFAX’s continued inaccurate and negative reporting of the
                           23       Debt in light of its knowledge of the actual error was willful.
                           24   150. CHASE and EQUIFAX’s failure to correct the previously disclosed
                           25       inaccuracies on Plaintiff’s credit report was intentional and in reckless disregard
                           26       of its duty to refrain from reporting inaccurate information. Accordingly,
                           27       CHASE and EQUIFAX willfully and negligently failed to comply with its duty
                           28       to reasonably investigate Plaintiff’s dispute.


                                COMPLAINT FOR DAMAGES                                                 PAGE 24 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.25 Page 25 of 40



                            1   151. CHASE and EQUIFAX’s inaccurate and negative reporting damaged
                            2        Plaintiff’s creditworthiness.
                            3   152. By inaccurately reporting account information relating to the Debt after notice
                            4        and confirmation of its errors, CHASE and EQUIFAX failed to take the
                            5        appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and
                            6        (E).
                                                               BANA
                            7
                                      INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION
                            8     RE: ACCOUNT NO.: 431307399980* AND 549033099914* (THE “ACCOUNTS”)
                            9   153. In an EQUIFAX Credit Report dated February 17, 2020, BANA reported the
                           10        following inaccurate, misleading, and derogatory information for the above-
                           11        referenced Accounts:
                           12           • Status: Account Charged Off
                                154. There was also no notation, status update, or any other indication in the tradeline
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14        as it was reported to EQUIFAX that the Accounts were included in or
                           15        discharged in Plaintiff’s Bankruptcy.
                           16   155. It was inaccurate and materially misleading for BANA to report the above
                           17        derogatory delinquencies related to Plaintiff’s pre-Bankruptcy obligations after
                           18        September 2019, because Plaintiff filed for Bankruptcy on September 11, 2019,
                           19        at which point the automatic stay went into effect and severed BANA’s ability
                           20        to enforce Plaintiff’s purported pre-Bankruptcy obligations against Plaintiff
                           21        personally in their pre-bankruptcy form.
                           22   156. The “Charge Off” and past due status notations by BANA post-discharge
                           23        inaccurately and misleadingly suggested (to potential creditors) that Plaintiff
                           24        was still legally liable to repay the alleged debt, incurred new debt during the
                           25        Bankruptcy, or that Plaintiff reaffirmed the debt notwithstanding the discharge
                           26        because BANA’s reporting deviated from Metro 2 reporting instructions in
                           27        these respects.
                           28


                                COMPLAINT FOR DAMAGES                                                PAGE 25 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.26 Page 26 of 40



                            1   157. However, Plaintiff did not incur new debt with BANA during the Bankruptcy
                            2         proceeding or reaffirm the Accounts in the Bankruptcy. Plaintiff’s debt with
                            3         BANA was discharged in the Bankruptcy.
                            4   158. Accordingly, pursuant to the terms of the Bankruptcy Orders and the Metro 2
                            5         reporting standards discussed, it was inaccurate and materially misleading for
                            6         BANA to report delinquencies following Plaintiff’s Bankruptcy filing and
                            7         discharge.
                            8   159. The Bankruptcy Court confirmed that Plaintiff successfully completed the
                            9         Bankruptcy and entered a Discharge Order on December 10, 2019. BANA
                           10         received notice of the successful discharge through the Bankruptcy Noticing
                           11         Center on or about December 10, 2019 by first class mail through the
                           12         Bankruptcy Noticing Center.
                                160. Moreover, BANA accurately reported the Accounts as being discharged in the
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         Bankruptcy on Plaintiff’s TransUnion and Experian credit reports during the
                           15         same reporting timeframe yet decided to inaccurately report on Plaintiff’s
                           16         EQUIFAX credit report.
                           17   161. Rather than using the bankruptcy information sent specifically to BANA to
                           18         accurately update Plaintiff’s Accounts on Plaintiff’s EQUIFAX Credit Report,
                           19         which BANA knew or should have known existed, BANA continued reporting
                           20         inaccurately on Plaintiff’s credit reports.
                           21   162. Therefore, BANA’s inaccurate, materially misleading, and negative reporting
                           22         of the Debt in light of their knowledge of the Bankruptcy was willful.
                           23   163. Through this conduct, BANA violated Cal. Civ. Code § 1785.25(a) by
                           24         furnishing information to EQUIFAX that BANA knew or should known was
                           25         inaccurate and materially misleading.
                           26   ///
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                              PAGE 26 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.27 Page 27 of 40



                            1   164. Alternatively, upon information and belief, BANA properly reported the
                            2       Account’s status as “Included/Discharged through Bankruptcy” immediately
                            3       following Plaintiff’s Bankruptcy. However, EQUIFAX unilaterally and
                            4       inaccurately reported a status of “Charged Off” following Plaintiff’s
                            5       Bankruptcy discharge, despite BANA instructing EQUIFAX to report the status
                            6       of the same Accounts as “Included/Discharged through Bankruptcy”.
                            7   165. Accordingly, EQUIFAX failed to follow reasonable procedures to assure
                            8       maximum possible accuracy of the information concerning Plaintiff and
                            9       violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                           10   166. On or about March 2020, Plaintiff disputed BANA’s reported information
                           11       regarding the Accounts pursuant to 15 U.S.C. § 1681I(a)(2) by notifying
                           12       EQUIFAX, in writing, of the incorrect and inaccurate credit information
2404 BROADWAY, SUITE 150




                           13       furnished by BANA.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   167. Specifically, Plaintiff sent a letter, via certified mail, to EQUIFAX (the
                           15       “Dispute Letter”), requesting the above inaccurate information be deleted
                           16       pursuant to Plaintiff’s Bankruptcy Discharge and corresponding Metro 2
                           17       instructions. The letter specified the status should report as “discharged through
                           18       bankruptcy” or the equivalent, no balance owing, and no scheduled payment
                           19       due.
                           20   168. The Dispute Letter further requested that the EQUIFAX and BANA:
                           21          • Immediately delete the disputed derogatory information from my credit
                           22              report and update my credit report accordingly.
                           23          • If you do not immediately correct the disputed information on my credit
                           24              report, please include the “Consumer Dispute” section above as my
                           25              dispute statement for this account on my credit report.
                           26   169. Upon information and belief, EQUIFAX timely notified BANA of Plaintiff’s
                           27       dispute, but they both continued reporting inaccurate, derogatory information.
                           28


                                COMPLAINT FOR DAMAGES                                                PAGE 27 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.28 Page 28 of 40



                            1   170. BANA was required to conduct a reasonable investigation into these specific
                            2       accounts on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-
                            3       2(b)(1)(A).
                            4   171. EQUIFAX was required to conduct a reasonable reinvestigation of Plaintiff’s
                            5       dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.
                            6   172. On or about April 2020, Plaintiff received an updated copy of his credit report
                            7       from EQUIFAX.
                            8   173. On or about April 2020, Plaintiff received notification from EQUIFAX that
                            9       they received notice of Plaintiff’s dispute pursuant to 15 U.S.C. § 1681i(a)(6)
                           10       and were providing the results of their (re)investigation.
                           11   174. BANA and EQUIFAX continued to report the following inaccurate and
                           12       derogatory information on Plaintiff’s credit with respect to the Accounts:
                                        • Status: Account Charged Off
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   175. Once again, there was no notation, status update, or any other indication in the
                           15       tradeline that the Accounts were discharged in Plaintiff’s Bankruptcy.
                           16   176. EQUIFAX did not provide notice to Plaintiff that her dispute was “frivolous or
                           17       irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3).
                           18   177. Upon information and belief, EQUIFAX’s reinvestigation was not reasonable.
                           19       More specifically, EQUIFAX should have discovered from its records,
                           20       including Plaintiff’s official dispute letter, that the information BANA was
                           21       reporting was inaccurate and materially misleading. EQUIFAX could have
                           22       easily ascertained that the Accounts had no further obligation owed on it by
                           23       reviewing the publicly available and accessible bankruptcy records discussed
                           24       above, consulting the Metro 2 guidelines for bankruptcy accounts delineated
                           25       above, or contacting Plaintiff for more information. Instead, upon information
                           26       and belief, EQUIFAX conducted a superficial “reinvestigation” and merely
                           27       doubled-down on their inaccurate reporting. This has continued to hurt
                           28       Plaintiff’s credit standing.


                                COMPLAINT FOR DAMAGES                                              PAGE 28 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.29 Page 29 of 40



                            1   178. Moreover, EQUIFAX reported the Bankruptcy in its “Public Records” section
                            2         of Plaintiff’s credit report, and reflected that the Bankruptcy was filed in
                            3         September 2019 and discharged in December 2019. Therefore, EQUIFAX had
                            4         notice of the Bankruptcy.
                            5   179. No other bankruptcies reported in the “Public Records” section of Plaintiff’s
                            6         EQUIFAX report.
                            7   180. However, even with notice of the Bankruptcy filing and discharge, EQUIFAX
                            8         allowed BANA to report the above inaccurate information despite their
                            9         obligations under the White v. EQUIFAX Info Solutions, Inc. et al. class action
                           10         settlement terms discussed above.
                           11   181. Rather than using the publicly available bankruptcy information EQUIFAX
                           12         knew or should have known existed, EQUIFAX chose to allow BANA to
2404 BROADWAY, SUITE 150




                           13         continue reporting inaccurately on Plaintiff’s credit reports, while the same
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         accounts were reported correctly by TransUnion and Experian.
                           15   182. Therefore, EQUIFAX’s inaccurate and negative reporting of the Debt in light
                           16         of their knowledge of the Bankruptcy was willful.
                           17   183. Accordingly, EQUIFAX failed to follow reasonable procedures to assure
                           18         maximum possible accuracy of the information concerning Plaintiff and
                           19         violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                           20   184. Such conduct by EQUIFAX is willful and reckless.
                           21   185. Accordingly, EQUIFAX failed to conduct a reasonable reinvestigation of
                           22         Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
                           23         §1785.16.
                           24   186. Further, EQUIFAX failed to follow reasonable procedures to assure maximum
                           25         possible accuracy of the information concerning Plaintiff and violated 15
                           26         U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                              PAGE 29 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.30 Page 30 of 40



                            1   187. Upon information and belief, BANA’s investigation was also not reasonable.
                            2       More specifically, BANA should have discovered from its records, including
                            3       Plaintiff’s official dispute letters, that the information BANA was reporting was
                            4       inaccurate and materially misleading. Specifically, BANA could have simply
                            5       reviewed the bankruptcy records discussed above and received by BANA and
                            6       recognized that their reporting of a “Charge Off” status following the
                            7       Bankruptcy was inaccurate, misleading, and outdated.
                            8   188. BANA should have also consulted the Metro 2 guidelines for bankruptcy
                            9       accounts delineated above to confirm that the proper status following the
                           10       Bankruptcy was “Discharged through Bankruptcy.”
                           11   189. Accordingly, BANA failed to conduct a reasonable investigation with respect
                           12       to the disputed information as required by 15 U.SC. § 1681s-2(b) by:
2404 BROADWAY, SUITE 150




                           13            a. Failing to remove all of the disputed and incorrect information;
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14            b. Failing to update Plaintiff’s Account (history); and
                           15            c. Failing to notate, as required, Plaintiff’s dispute.
                           16   190. Through this conduct, BANA has violated Cal. Civ. Code § 1785.25(a) by
                           17       furnishing information to EQUIFAX, i.e. a consumer reporting agency, that
                           18       BANA knew or should known was inaccurate and materially misleading.
                           19   191. BANA and EQUIFAX failed to review all relevant information provided by
                           20       Plaintiff in the dispute to EQUIFAX as required by and in violation of 15 U.SC.
                           21       § 1681s-2(b)(1)(B).
                           22   192. Due to BANA and EQUIFAX’s failure to reasonably (re)investigate, they each
                           23       further failed to correct and update Plaintiff’s information as required by 15
                           24       U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
                           25       information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                           26   193. Plaintiff’s efforts to correct BANA and EQUIFAX’s erroneous and negative
                           27       reporting of the Debt by communicating Plaintiff’s dispute with BANA and
                           28       EQUIFAX were fruitless.


                                COMPLAINT FOR DAMAGES                                              PAGE 30 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.31 Page 31 of 40



                            1   194. BANA and EQUIFAX’s continued inaccurate and negative reporting of the
                            2        Debt in light of its knowledge of the actual error was willful.
                            3   195. BANA and EQUIFAX’s failure to correct the previously disclosed inaccuracies
                            4        on Plaintiff’s credit report was intentional and in reckless disregard of its duty
                            5        to refrain from reporting inaccurate information. Accordingly, BANA and
                            6        EQUIFAX willfully and negligently failed to comply with its duty to
                            7        reasonably investigate Plaintiff’s dispute.
                            8   196. BANA and EQUIFAX’s inaccurate and negative reporting damaged Plaintiff’s
                            9        creditworthiness.
                           10   197. By inaccurately reporting account information relating to the Debt after notice
                           11        and confirmation of its errors, BANA and EQUIFAX failed to take the
                           12        appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and
2404 BROADWAY, SUITE 150




                           13        (E).
   SAN DIEGO, CA 92102




                                                               AMEX
     C.O. LAW, APC




                           14
                                      INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION
                           15              RE: ACCOUNT NO.: 349991341638* (THE “ACCOUNT”)
                           16   198. In an EQUIFAX Credit Report dated February 17, 2020, AMEX reported the
                           17        following inaccurate, misleading, and derogatory information for the above-
                           18        referenced account number:
                           19           • Status: Account Charged Off
                           20   199. There was also no notation, status update, or any other indication in the tradeline
                           21        as it was reported to EQUIFAX that this Account was included in or discharged
                           22        in Plaintiff’s Bankruptcy.
                           23   200. It was inaccurate and materially misleading for AMEX to report the above
                           24        derogatory delinquencies related to Plaintiff’s pre-Bankruptcy obligations after
                           25        September 2019, because Plaintiff filed for Bankruptcy on September 11, 2019,
                           26        at which point the automatic stay went into effect and severed AMEX’s ability
                           27        to enforce Plaintiff’s purported pre-Bankruptcy obligations against Plaintiff
                           28        personally in their pre-bankruptcy form.


                                COMPLAINT FOR DAMAGES                                                  PAGE 31 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.32 Page 32 of 40



                            1   201. The “Charge Off” and past due status notations by AMEX post-discharge
                            2       inaccurately and misleadingly suggested (to potential creditors) that Plaintiff
                            3       was still legally liable to repay the alleged debt, incurred new debt during the
                            4       Bankruptcy, or that Plaintiff reaffirmed the debt notwithstanding the discharge
                            5       because AMEX’s reporting deviated from Metro 2 reporting instructions in
                            6       these respects.
                            7   202. However, Plaintiff did not incur new debt with AMEX during the Bankruptcy
                            8       proceeding or reaffirm the Account in the Bankruptcy. Plaintiff’s debt with
                            9       AMEX was discharged in the Bankruptcy.
                           10   203. Accordingly, pursuant to the terms of the Bankruptcy Orders and the Metro 2
                           11       reporting standards discussed, it was inaccurate and materially misleading for
                           12       AMEX to report delinquencies following Plaintiff’s Bankruptcy filing and
2404 BROADWAY, SUITE 150




                           13       discharge.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   204. The Bankruptcy Court confirmed that Plaintiff successfully completed the
                           15       Bankruptcy and entered a Discharge Order on December 10, 2019. AMEX
                           16       received notice of the successful discharge through the Bankruptcy Noticing
                           17       Center on or about December 10, 2019 by first class mail through the
                           18       Bankruptcy Noticing Center.
                           19   205. Moreover, AMEX accurately reported the Account as being discharged in the
                           20       Bankruptcy on Plaintiff’s TransUnion and Experian credit reports during the
                           21       same reporting timeframe yet decided to inaccurately report on Plaintiff’s
                           22       EQUIFAX credit report.
                           23   206. Rather than using the bankruptcy information sent specifically to AMEX to
                           24       accurately update Plaintiff’s Account on Plaintiff’s EQUIFAX Credit Report,
                           25       which AMEX knew or should have known existed, AMEX continued reporting
                           26       inaccurately on Plaintiff’s credit reports.
                           27   207. Therefore, AMEX’s inaccurate, materially misleading, and negative reporting
                           28       of the Debt in light of their knowledge of the Bankruptcy was willful.


                                COMPLAINT FOR DAMAGES                                             PAGE 32 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.33 Page 33 of 40



                            1   208. Through this conduct, AMEX violated Cal. Civ. Code § 1785.25(a) by
                            2       furnishing information to EQUIFAX that AMEX knew or should known was
                            3       inaccurate and materially misleading.
                            4   209. Alternatively, upon information and belief, AMEX properly reported the
                            5       Account’s status as “Included/Discharged through Bankruptcy” immediately
                            6       following Plaintiff’s Bankruptcy. However, EQUIFAX unilaterally and
                            7       inaccurately reported a status of “Charged Off” following Plaintiff’s
                            8       Bankruptcy discharge, despite AMEX instructing EQUIFAX to report the
                            9       status of the same Account as “Included/Discharged through Bankruptcy”.
                           10   210. Accordingly, EQUIFAX failed to follow reasonable procedures to assure
                           11       maximum possible accuracy of the information concerning Plaintiff and
                           12       violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                                211. On or about March 2020, Plaintiff disputed AMEX’s reported information
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       regarding the Account pursuant to 15 U.S.C. § 1681I(a)(2) by notifying
                           15       EQUIFAX, in writing, of the incorrect and inaccurate credit information
                           16       furnished by AMEX.
                           17   212. Specifically, Plaintiff sent a letter, via certified mail, to EQUIFAX (the
                           18       “Dispute Letter”), requesting the above inaccurate information be deleted
                           19       pursuant to Plaintiff’s Bankruptcy Discharge and corresponding Metro 2
                           20       instructions. The letter specified the status should report as “discharged through
                           21       bankruptcy” or the equivalent, no balance owing, and no scheduled payment
                           22       due.
                           23   213. The Dispute Letter further requested that the EQUIFAX and AMEX:
                           24          • Immediately delete the disputed derogatory information from my credit
                           25              report and update my credit report accordingly.
                           26          • If you do not immediately correct the disputed information on my credit
                           27              report, please include the “Consumer Dispute” section above as my
                           28              dispute statement for this account on my credit report.


                                COMPLAINT FOR DAMAGES                                                PAGE 33 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.34 Page 34 of 40



                            1   214. Upon information and belief, EQUIFAX timely notified AMEX of Plaintiff’s
                            2       dispute, but they both continued reporting inaccurate, derogatory information.
                            3   215. AMEX was required to conduct a reasonable investigation into this specific
                            4       account on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-
                            5       2(b)(1)(A).
                            6   216. EQUIFAX was required to conduct a reasonable reinvestigation of Plaintiff’s
                            7       dispute pursuant to 15 U.S.C. §1681i and Cal. Civ. Code §1785.16.
                            8   217. On or about April 2020, Plaintiff received an updated copy of his credit report
                            9       from EQUIFAX.
                           10   218. On or about April 2020, Plaintiff received notification from EQUIFAX that
                           11       they received notice of Plaintiff’s dispute pursuant to 15 U.S.C. § 1681i(a)(6)
                           12       and were providing the results of their (re)investigation.
                                219. AMEX and EQUIFAX continued to report the following inaccurate and
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       derogatory information on Plaintiff’s credit with respect to the Account:
                           15           • Status: Account Charged Off
                           16   220. Once again, there was no notation, status update, or any other indication in the
                           17       tradeline that this Account was discharged in Plaintiff’s Bankruptcy.
                           18   221. EQUIFAX did not provide notice to Plaintiff that her dispute was “frivolous or
                           19       irrelevant,” pursuant to 15 U.S.C. § 1681i(a)(3).
                           20   222. Upon information and belief, EQUIFAX’s reinvestigation was not reasonable.
                           21       More specifically, EQUIFAX should have discovered from its records,
                           22       including Plaintiff’s official dispute letter, that the information AMEX was
                           23       reporting was inaccurate and materially misleading. EQUIFAX could have
                           24       easily ascertained that the AMEX account had no further obligation owed on it
                           25       by reviewing the publicly available and accessible bankruptcy records
                           26       discussed above, consulting the Metro 2 guidelines for bankruptcy accounts
                           27       delineated above, or contacting Plaintiff for more information. Instead, upon
                           28       information and belief, EQUIFAX conducted a superficial “reinvestigation”


                                COMPLAINT FOR DAMAGES                                              PAGE 34 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.35 Page 35 of 40



                            1       and merely doubled-down on their inaccurate reporting. This has continued to
                            2       hurt Plaintiff’s credit standing.
                            3   223. Moreover, EQUIFAX reported the Bankruptcy in its “Public Records” section
                            4       of Plaintiff’s credit report, and reflected that the Bankruptcy was filed in
                            5       September 2019 and discharged in December 2019. Therefore, EQUIFAX had
                            6       notice of the Bankruptcy.
                            7   224. No other bankruptcies reported in the “Public Records” section of Plaintiff’s
                            8       EQUIFAX report.
                            9   225. However, even with notice of the Bankruptcy filing and discharge, EQUIFAX
                           10       allowed AMEX to report the above inaccurate information despite their
                           11       obligations under the White v. EQUIFAX Info Solutions, Inc. et al. class action
                           12       settlement terms discussed above.
                                226. Rather than using the publicly available bankruptcy information EQUIFAX
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       knew or should have known existed, EQUIFAX chose to allow AMEX to
                           15       continue reporting inaccurately on Plaintiff’s credit reports, while the same
                           16       account was reported correctly by TransUnion and Experian.
                           17   227. Therefore, EQUIFAX’s inaccurate and negative reporting of the Debt in light
                           18       of their knowledge of the Bankruptcy was willful.
                           19   228. Accordingly, EQUIFAX failed to follow reasonable procedures to assure
                           20       maximum possible accuracy of the information concerning Plaintiff and
                           21       violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                           22   229. Such conduct by EQUIFAX is willful and reckless.
                           23   230. Accordingly, EQUIFAX failed to conduct a reasonable reinvestigation of
                           24       Plaintiff’s dispute, as required by 15 U.S.C. §1681i and Cal. Civ. Code
                           25       §1785.16.
                           26   231. Further, EQUIFAX failed to follow reasonable procedures to assure maximum
                           27       possible accuracy of the information concerning Plaintiff and violated 15
                           28       U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).


                                COMPLAINT FOR DAMAGES                                            PAGE 35 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.36 Page 36 of 40



                            1   232. Upon information and belief, AMEX’s investigation was also not reasonable.
                            2       More specifically, AMEX should have discovered from its records, including
                            3       Plaintiff’s official dispute letters, that the information AMEX was reporting
                            4       was inaccurate and materially misleading. Specifically, AMEX could have
                            5       simply reviewed the bankruptcy records discussed above and received by
                            6       AMEX and recognized that their reporting of a “Charge Off” status following
                            7       the Bankruptcy was inaccurate, misleading, and outdated.
                            8   233. AMEX should have also consulted the Metro 2 guidelines for bankruptcy
                            9       accounts delineated above to confirm that the proper status following the
                           10       Bankruptcy was “Discharged through Bankruptcy.”
                           11   234. Accordingly, AMEX failed to conduct a reasonable investigation with respect
                           12       to the disputed information as required by 15 U.SC. § 1681s-2(b) by:
2404 BROADWAY, SUITE 150




                           13            a. Failing to remove all of the disputed and incorrect information;
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14            b. Failing to update Plaintiff’s Account (history); and
                           15            c. Failing to notate, as required, Plaintiff’s dispute.
                           16   235. Through this conduct, AMEX has violated Cal. Civ. Code § 1785.25(a) by
                           17       furnishing information to EQUIFAX, i.e. a consumer reporting agency, that
                           18       AMEX knew or should known was inaccurate and materially misleading.
                           19   236. AMEX and EQUIFAX failed to review all relevant information provided by
                           20       Plaintiff in the dispute to EQUIFAX as required by and in violation of 15 U.SC.
                           21       § 1681s-2(b)(1)(B).
                           22   237. Due to AMEX and EQUIFAX’s failure to reasonably (re)investigate, they each
                           23       further failed to correct and update Plaintiff’s information as required by 15
                           24       U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
                           25       information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                           26   238. Plaintiff’s efforts to correct AMEX and EQUIFAX’s erroneous and negative
                           27       reporting of the Debt by communicating Plaintiff’s dispute with AMEX and
                           28       EQUIFAX were fruitless.


                                COMPLAINT FOR DAMAGES                                              PAGE 36 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.37 Page 37 of 40



                            1   239. AMEX and EQUIFAX’s continued inaccurate and negative reporting of the
                            2       Debt in light of its knowledge of the actual error was willful.
                            3   240. AMEX and EQUIFAX’s failure to correct the previously disclosed inaccuracies
                            4       on Plaintiff’s credit report was intentional and in reckless disregard of its duty
                            5       to refrain from reporting inaccurate information. Accordingly, AMEX and
                            6       EQUIFAX willfully and negligently failed to comply with its duty to
                            7       reasonably investigate Plaintiff’s dispute.
                            8   241. AMEX and EQUIFAX’s inaccurate and negative reporting damaged Plaintiff’s
                            9       creditworthiness.
                           10   242. By inaccurately reporting account information relating to the Debt after notice
                           11       and confirmation of its errors, AMEX and EQUIFAX failed to take the
                           12       appropriate measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and
2404 BROADWAY, SUITE 150




                           13       (E).
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14                                   CAUSES OF ACTION
                           15                                        COUNT I
                           16                  VIOLATION OF THE FAIR CREDIT REPORTING ACT
                           17                               15 U.S.C. §§ 1681 ET SEQ.
                           18                             [AGAINST ALL DEFENDANTS]
                           19   243. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                           20       as though fully stated herein.
                           21   244. The foregoing acts and omissions constitute numerous and multiple willful,
                           22       reckless, or negligent violations of the FCRA, including, but not limited to, each
                           23       and every one of the above-cited provisions of the FCRA, 15 U.S.C. § 1681.
                           24   245. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
                           25       is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
                           26       1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
                           27       1681o(a)(2), from Defendants.
                           28


                                COMPLAINT FOR DAMAGES                                                 PAGE 37 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.38 Page 38 of 40



                            1   246. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
                            2        to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
                            3        statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as
                            4        the Court may allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable
                            5        attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendants.
                            6                                         COUNT II
                            7     VIOLATION OF CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES ACT
                            8                            CAL. CIV. CODE § 1785.1 ET SEQ.
                            9                                 [AGAINST ALL DEFENDANTS]
                           10   247. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                           11        as though fully stated herein.
                           12   248. The foregoing acts and omissions constitute numerous and multiple violations
2404 BROADWAY, SUITE 150




                           13        of the California Consumer Credit Reporting Agencies Act.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   249. As a result of each and every negligent violation of the CCRAA, Plaintiff is
                           15        entitled to damages as the Court may allow pursuant to Cal. Civ. Code §
                           16        1785.31(a)(1) from Defendants.
                           17   250. As a result of each and every willful violation of the CCRAA, Plaintiff is
                           18        entitled to damages as the Court may allow pursuant to Cal. Civ. Code §
                           19        1785.31(a)(2) against Defendants, including punitive damages of $100-$5,000
                           20        per willful violation.
                           21   251. Because Furnisher-Defendants are partnerships, corporations, associations, or
                           22        other entities, and are therefore each a “person” as that term is defined by Cal.
                           23        Civ. Code § 1785.3(j), Furnisher-Defendants are and always were obligated to
                           24        not furnish information on a specific transaction or experience to any consumer
                           25        credit reporting agency if they knew or should have known that the information
                           26        is incomplete or inaccurate, as required by Cal. Civ. Code § 1785.25(a). Thus,
                           27        Furnisher-Defendants violated Cal. Civ. Code § 1785.25(a).
                           28


                                COMPLAINT FOR DAMAGES                                                PAGE 38 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.39 Page 39 of 40



                            1                                 PRAYER FOR RELIEF
                            2   WHEREFORE, Plaintiff prays that judgment be entered against Defendants:
                            3        • An award of actual damages, in an amount to be determined at trial or
                            4           damages of a maximum of $1,000 pursuant to 15 U.S.C. § 1681n(a)(1)(A),
                            5           against Defendants for each incident of willful noncompliance of the
                            6           FCRA;
                            7        • An award of punitive damages, as the Court may allow pursuant to 15
                            8           U.S.C. § 1681n(a)(2), against Defendants for each incident of willful
                            9           noncompliance to the FCRA;
                           10        • An award for costs and reasonable attorney’s fess, pursuant to 15 U.S.C. §
                           11           1681n(a)(3), against Defendants for each incident of negligent
                           12           noncompliance of the FCRA;
                                     • An award of actual damages in an amount to be determined at trial pursuant
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14           to 15 U.S.C. § 1681o(a)(1) against Defendants for each incident of negligent
                           15           noncompliance of the FCRA;
                           16        • An award of costs and litigation and reasonable attorney’s fees pursuant 15
                           17           U.S.C. § 1681n(a)(3) and 15 U.S.C. § 1681o(a)(2) against Defendants for
                           18           each incident of noncompliance of the FCRA;
                           19        • An award of actual damages, in an amount to be determined at trial,
                           20           pursuant to Cal. Civ. Code § 1785.31(a)(2)(A), against Defendants;
                           21        • Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
                           22           1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against Defendants;
                           23        • An award of punitive damages of $100-$5,000 per willful violation of Cal.
                           24           Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code § 1785.31(a)(2)(B)
                           25           against Defendants;
                           26        • For equitable and injunctive relief pursuant to Cal. Civ. Code § 1785.31(b)
                           27           against Defendants; and
                           28        • Any and all other relief the Court deems just and proper.


                                COMPLAINT FOR DAMAGES                                              PAGE 39 OF 40
                                Case 3:20-cv-01036-L-JLB Document 1 Filed 06/05/20 PageID.40 Page 40 of 40



                            1
                                Dated: June 5, 2020                         Respectfully submitted,
                            2
                                                                            C.O. LAW, APC
                            3
                            4
                                                                             By: /s/ Clark Ovruchesky
                            5
                                                                                 CLARK OVRUCHESKY, ESQ.
                            6                                                    ATTORNEY FOR PLAINTIFF
                            7                                     TRIAL BY JURY
                            8   252. Pursuant to the seventh amendment to the Constitution of the United States of
                            9       America, Plaintiff is entitled to, and demands, a trial by jury.
                           10
                           11
                                Dated: June 5, 2020                         Respectfully submitted,

                           12                                               C.O. LAW, APC
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14                                                By: /s/ Clark Ovruchesky
                           15                                                    CLARK OVRUCHESKY, ESQ.
                                                                                 ATTORNEY FOR PLAINTIFF
                           16
                           17
                           18
                           19
                           20
                           21
                           22

                           23
                           24
                           25
                           26
                           27

                           28


                                COMPLAINT FOR DAMAGES                                                  PAGE 40 OF 40
